DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.
Applicant’s election without traverse of Species C drawn to Fig. 5 and claims 1-11 and 13 in the reply filed on 07/13/2021 is acknowledged. Examiner notes that a third electrode is recited in claim 12, and claim 13 is dependent on claim 12, therefore claim 12 appears to also read on Species C. Therefore claims 1-13 will be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 3, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following Wands factors need to be considered for enablement (1) the quantity of experimentation necessary, (2) the amount of direction or guidance present, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
Several of the Wands factors are interrelated, particularly: the breadth of the claims, the amount of direction or guidance presented, the presence or absence of working examples, and the quantity of experimentation necessary. 
When considering these factors, it is determined that one of ordinary skill in the art, given Applicants’ disclosure, would not have been enabled to make the organic optoelectronic device recited in claims 3, 4, 5, 6, 7, 9 and 10.
With regard to the Wands factor, breadth of the claims, claims 3, 4, 5, 7, 9, and 10 recites an organic optoelectronic device comprising the following functional properties:
wherein the first and second infrared photovoltaic subcells are near-infrared photovoltaic subcells having a response spectrum comprising a wavelength range of 640 nm to 1100 nm
wherein the first infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 800 nm to 1100 nm; and wherein the second infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 640 nm to 1100 nm
wherein the first visible photovoltaic subcell has a transparency from 30% to 80%
wherein the first visible photovoltaic subcell has a transparency of about 50%
wherein each of the first and second infrared photovoltaic subcells has a balanced photocurrent of at least 10 mA/cm2
wherein each of the first and second infrared photovoltaic subcells has a balanced photocurrent of at least 12 mA/cm2
Only functional limitations with respect to the first and second infrared photovoltaic subcells and the first visible photovoltaic subcell are recited without restriction to specific materials used in the subcells.
The Wands factors of amount of direction or guidance presented and the presence or absence of working examples do not weigh in favor of enablement because Applicants’ disclosure broadly discloses the claimed invention without including detailed explanations of the claimed subcells or any working examples to guide one of ordinary skill in the art how to make the claimed invention. Applicant disclosure recites the functional limitations recites in the claims (see, Specification filed 07/17/2020, section [0015]-[0019]) and further recites a list of electrode materials (Specification filed 07/17/2020, section [0052]) and discloses that the infrared subcells can be formed of A-. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the first electrode and the third electrode are held at the same potential”, the term “the third electrode” lacks antecedent basis. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (A generic concept to overcome bandgap limitations for designing highly efficient multi-junction photovoltaic cells).
Regarding claims 1, 2, 12 and 13, Guo discloses an organic optoelectronic device comprising (see Figs. 4) comprising:
a first electrode (ITO);
a first infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2) positioned over the first electrode (ITO);
a second infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2);
a first visible photovoltaic subcell (PCDTBT:PC70BM, having a having a wavelength absorption range of 350 nm to 750 nm, see supplementary Fig. 2);
a second electrode (AgNW above middle solar subcell, see Fig. 4A)   position between the second near-infrared photovoltaic subcell (DPP:PC60BM) and the first visible photovoltaic subcell PCDTBT:PC70BM); and
a third electrode (Ag) positioned over the first visible photovoltaic subcell and the first and third electrodes are held at the same potential in order to achieve a series 
Regarding claim 8, Guo discloses all of the claim limitations as set forth above.
In addition, Guo discloses that the sum of a Voc of the first infrared photovoltaic subcell and a Voc of the second infrared subcell is about equal to a Voc of the first visible photovoltaic subcell (see pg. 4, top subcell fabrication).
Regarding claims 9 and 10, Guo discloses all of the claim limitations as set forth above.
In addition, Guo discloses that each of the first and second infrared photovoltaic subcell has a balance photocurrent of at least 12 mA/cm2 (see Table 1, DPP:PCBM, Jsc).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (A generic concept to overcome bandgap limitations for designing highly efficient multi-junction photovoltaic cells) as applied to claims 1, 2, 8-10, 12, and 13 above and in further view of Barr (US 2018/0366668 A1).
	Regarding claims 3-5 and 11, Guo discloses all of the claim limitations as set forth above.
	However, Guo does not disclose a third infrared subcell connected in series with the second subcell.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the infrared subcell section of Guo by including an additional subcell either above or below the existing infrared subcells as disclosed by Barr because Barr discloses one of ordinary skill in the would be motivated to do so and also could enable the solar cell to capture a larger portion of the wavelength spectrum.
	However, Guo does not disclose wherein the first infrared photovoltaic subcell (added subcell of Barr) has a response spectrum comprising a wavelength range of 800 nm to 1100 nm; and wherein the second infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 640 nm to 1100 nm.
	Barr discloses that different materials can be chosen for the photoelectric conversion materials which have response spectrum which are within the wavelength range claimed which can be used in a organic multijunction photovoltaic device (see Fig. 1A, 140 and Fig. 6 [0097][0133][0018]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the active layers in two adjacent infrared subcells (any two adjacent subcells, note that two of the three infrared subcells must match) in the tandem organic solar cell of modified Guo to be formed of materials which overlap the instantly claimed response spectrum wavelength range for the first and second infrared photovoltaic subcell as disclosed by Barr because it will allow for a user to optimize the wavelength range captured according to usage.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (A generic concept to overcome bandgap limitations for designing highly efficient multi-junction photovoltaic cells) as applied to claims 1, 2, 8-10, 12, and 13 above and in further view of Jiang (US 2013/0255757 A1)
	Regarding claims 6 and 7, Guo discloses all of the claim limitations as set forth above.
	Guo does not discloses that the transparency of the first visible photovoltaic subcell is 50%.
	Jiang discloses that the transparency of the subcell can be optimized by choosing the right thickness of the electrode material (see Fig. 4 [0024]) but it is a tradeoff with resistance ([0047]).
	It would have been obvious to one of ordinary skill in the at the time of filing to modify the thickness of the electrode material of the visible subcell of Guo so that the transparency of the first visible subcell is within the amount claimed because as disclosed by Jiang doing so will lead to an optimization of transparency and efficiency of the solar cell.
Notwithstanding, one of ordinary skill in the art would have been led to the recited transparency through routine experimentation and optimization. Applicant has not disclosed that the transparency are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726